Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 1 of 17 Page ID #:129




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
      JACK DENIS and DONNA DENIS,                     Case No.: 2:20-cv-08110-DSF-JC
10                                                    Action Filed: September 4, 2020
11                         Plaintiffs,
12                                                    STIPULATED PROTECTIVE
      v.                                              ORDER
13
      PRINCESS CRUISE LINES, LTD.,
14
                           Defendant.
15
            1.     PURPOSES, LIMITATIONS AND GOOD CAUSE
16
            1.1    Purposes and Limitations
17
            As the parties have represented that discovery in this action is likely to
18
      involve production of confidential, proprietary, or private information for which
19
      special protection from public disclosure and from use for any purpose other than
20
      prosecuting this litigation may be warranted, this Court enters the following
21
      Protective Order. This Order does not confer blanket protections on all disclosures
22
      or responses to discovery. The protection it affords from public disclosure and use
23
      extends only to the limited information or items that are entitled to confidential
24
      treatment under the applicable legal principles. Further, as set forth in Section 12.3,
25
      below, this Protective Order does not entitle the parties to file confidential
26
      information under seal. Rather, when the parties seek permission from the court to
27

28
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 2 of 17 Page ID #:130




 1    file material under seal, the parties must comply with Civil Local Rule 79-5 and
 2    with any pertinent orders of the assigned District Judge and Magistrate Judge.
 3          1.2    Good Cause Statement
 4          The discovery in this action is likely to involve personal medical information,
 5    financial records, trade secrets, confidential business communications, confidential
 6    commercial agreements, and confidential employee information. In light of the
 7    nature of the claims and allegations in this case and the parties’ representations that
 8    discovery in this case will involve the production of confidential records, and in
 9    order to expedite the flow of information, to facilitate the prompt resolution of
10    disputes over confidentiality of discovery materials, to adequately protect
11    information the parties are entitled to keep confidential, to ensure that the parties are
12    permitted reasonable necessary uses of such material in connection with this action,
13    to address their handling of such material at the end of the litigation, and to serve the
14    ends of justice, a protective order for such information is justified in this matter.
15    The parties shall not designate any information/documents as confidential without a
16    good faith belief that such information/documents have been maintained in a
17    confidential, non-public manner, and that there is good cause or a compelling reason
18    why it should not be part of the public record of this case.
19          2.     DEFINITIONS
20          2.1    Action: The instant action: 2:20-cv-08110-DSF-JC (C.D. Cal.).
21          2.2    Challenging Party: a Party or Non-Party that challenges the
22    designation of information or items under this Order.
23          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
24    how it is generated, stored or maintained) or tangible things that qualify for
25    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
26    the Good Cause Statement.
27    ///

28
                                                  2
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 3 of 17 Page ID #:131




 1           2.4    “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY”
 2    Information or Items: extremely sensitive “CONFIDENTIAL” Information or
 3    Items, the disclosure of which to another Party or Non-Party would create a
 4    substantial risk of serious harm that could not be avoided by less restrictive means.
 5           2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
 6    their support staff).
 7           2.6    Designating Party: a Party or Non-Party that designates information or
 8    items that it produces in disclosures or in responses to discovery as
 9    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
10    ONLY.”
11           2.7    Disclosure or Discovery Material: all items or information, regardless
12    of the medium or manner in which it is generated, stored, or maintained (including,
13    among other things, testimony, transcripts, and tangible things), that are produced or
14    generated in disclosures or responses to discovery in this matter.
15           2.8    Expert: a person with specialized knowledge or experience in a matter
16    pertinent to the litigation who has been retained by a Party or its counsel to serve as
17    an expert witness or as a consultant in this Action.
18           2.9    House Counsel: attorneys who are employees of a party to this Action
19    or its affiliates, including their support staff. House Counsel does not include
20    Outside Counsel of Record or any other outside counsel.
21           2.10 Non-Party: any natural person, partnership, corporation, association, or
22    other legal entity not named as a Party to this action.
23           2.11 Outside Counsel of Record: attorneys who are not employees of a
24    party to this Action but are retained to represent or advise a party to this Action and
25    have appeared in this Action on behalf of that party or are affiliated with a law firm
26    which has appeared on behalf of that party, and includes support staff.
27    ///

28
                                                 3
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 4 of 17 Page ID #:132




 1             2.12 Party: any party to this Action, including all of its officers, directors,
 2    employees, consultants, retained experts, and Outside Counsel of Record (and their
 3    support staffs).
 4             2.13 Producing Party: a Party or Non-Party that produces Disclosure or
 5    Discovery Material in this Action.
 6             2.14 Professional Vendors: persons or entities that provide litigation
 7    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9    and their employees and subcontractors.
10             2.15 Protected Material: any Disclosure or Discovery Material that is
11    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
12    ATTORNEYS’ EYES ONLY.”
13             2.16 Receiving Party: a Party that receives Disclosure or Discovery
14    Material from a Producing Party.
15             3.    SCOPE
16             The protections conferred by this Order cover not only Protected Material (as
17    defined above), but also (1) any information copied or extracted from Protected
18    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
19    and (3) any deposition testimony, conversations, or presentations by Parties or their
20    Counsel that might reveal Protected Material, other than during a court hearing or at
21    trial.
22             Any use of Protected Material during a court hearing or at trial shall be
23    governed by the orders of the presiding judge. This Order does not govern the use
24    of Protected Material during a court hearing or at trial.
25             4.    DURATION
26             Even after final disposition of this litigation, the confidentiality obligations
27    imposed by this Order shall remain in effect until a Designating Party agrees
28
                                                    4
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 5 of 17 Page ID #:133




 1    otherwise in writing or a court order otherwise directs. Final disposition shall be
 2    deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 3    or without prejudice; and (2) final judgment herein after the completion and
 4    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 5    including the time limits for filing any motions or applications for extension of time
 6    pursuant to applicable law.
 7          5.     DESIGNATING PROTECTED MATERIAL
 8          5.1    Exercise of Restraint and Care in Designating Material for Protection.
 9    Each Party or Non-Party that designates information or items for protection under
10    this Order must take care to limit any such designation to specific documents and
11    things that qualify under the appropriate standards. To the extent that it is not
12    unreasonably burdensome, the Designating Party should designate for protection
13    only those parts of material, documents, items, or oral or written communications
14    that qualify so that other portions of the material, documents, items, or
15    communications for which protection is not warranted are not swept unjustifiably
16    within the ambit of this Order.
17          Mass, indiscriminate, or routinized designations are prohibited. Designations
18    that are shown to be clearly unjustified or that have been made for an improper
19    purpose (e.g., to unnecessarily encumber the case development process or to impose
20    unnecessary expenses and burdens on other parties) may expose the Designating
21    Party to sanctions.
22          If it comes to a Designating Party’s attention that information or items that it
23    designated for protection do not qualify for protection, that Designating Party must
24    promptly notify all other Parties that it is withdrawing the inapplicable designation.
25          5.2    Manner and Timing of Designations. Except as otherwise provided in
26    this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
27    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
28
                                                 5
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 6 of 17 Page ID #:134




 1    under this Order must be clearly so designated before the material is disclosed or
 2    produced.
 3          Designation in conformity with this Order requires:
 4              (a) for information in documentary form (e.g., paper or electronic
 5    documents, but excluding transcripts of depositions), that the Producing Party affix
 6    at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
 7    ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
 8    only a portion or portions of the material on a page qualifies for protection, the
 9    Producing Party also must clearly identify the protected portion(s) (e.g., by making
10    appropriate markings in the margins), to the extent that it is not unreasonably
11    burdensome to do so.
12          A Party or Non-Party that makes original documents available for inspection
13    need not designate them for protection until after the inspecting Party has indicated
14    which documents it would like copied and produced. During the inspection and
15    before the designation, all of the material made available for inspection shall be
16    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
17    documents it wants copied and produced, the Producing Party must determine which
18    documents, or portions thereof, qualify for protection under this Order. Then,
19    before producing the specified documents, the Producing Party must affix the
20    “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
21    ONLY” legend to each page that contains Protected Material. If only a portion or
22    portions of the material on a page qualifies for protection, the Producing Party also
23    must clearly identify the protected portion(s) (e.g., by making appropriate markings
24    in the margins), to the extent that it is not unreasonably burdensome to do so.
25              (b) for testimony given in depositions, such testimony is preferably
26    designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
27    ATTORNEYS’ EYES ONLY” during the course of the deposition when
28
                                                 6
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 7 of 17 Page ID #:135




 1    appropriate, but nevertheless shall be provisionally designated as
 2    “CONFIDENTIAL” in its entirety until 30 calendar days after receipt of the final
 3    transcript have past (or a date otherwise agreed by the parties), by which time each
 4    Party shall provide to the other Party an identification of any changes or additions to
 5    the portions of the transcript that it designates as “CONFIDENTIAL” or “HIGHLY
 6    CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” The Parties further agree,
 7    pursuant to Federal Rule of Civil Procedure 30(e), that any deponent may review
 8    and sign their deposition transcript within 30 calendar days of the party receiving
 9    the transcript.
10                   (c) for information produced in some form other than documentary and
11    for any other tangible items, that the Producing Party affix in a prominent place on
12    the exterior of the container or containers in which the information is stored the
13    legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’
14    EYES ONLY.” If only a portion or portions of the information warrants protection,
15    the Producing Party, to the extent practicable, shall identify the protected portion(s),
16    to the extent that it is not unreasonably burdensome to do so.
17             5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
18    failure to designate qualified information or items does not, standing alone, waive
19    the Designating Party’s right to secure protection under this Order for such material.
20    Upon timely correction of a designation, the Receiving Party must make reasonable
21    efforts to assure that the material is treated in accordance with the provisions of this
22    Order.
23             6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
24             6.1      Timing of Challenges. Any Party or Non-Party may challenge a
25    designation of confidentiality at any time that is consistent with the Court’s
26    Scheduling Order.
27    ///

28
                                                     7
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 8 of 17 Page ID #:136




 1          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 2    resolution process under Local Rule 37-1 et seq.
 3          6.3      The burden of persuasion in any such challenge proceeding shall be on
 4    the Designating Party. Frivolous challenges, and those made for an improper
 5    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 6    parties) may expose the Challenging Party to sanctions. Unless the Designating
 7    Party has waived or withdrawn the confidentiality designation, all parties shall
 8    continue to afford the material in question the level of protection to which it is
 9    entitled under the Producing Party’s designation until the Court rules on the
10    challenge.
11          7.       ACCESS TO AND USE OF PROTECTED MATERIAL
12          7.1      Basic Principles. A Receiving Party may use Protected Material that is
13    disclosed or produced by another Party or by a Non-Party in connection with this
14    Action only for prosecuting, defending, or attempting to settle this Action. Such
15    Protected Material may be disclosed only to the categories of persons and under the
16    conditions described in this Order. When the Action has been terminated, a
17    Receiving Party must comply with the provisions of Section 13 below.
18          Protected Material must be stored and maintained by a Receiving Party at a
19    location and in a secure manner that ensures that access is limited to the persons
20    authorized under this Order.
21          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
22    otherwise ordered by the court or permitted in writing by the Designating Party, a
23    Receiving Party may disclose any information or item designated
24    “CONFIDENTIAL” only to:
25                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
26    well as employees of said Outside Counsel of Record to whom it is reasonably
27    necessary to disclose the information for this Action;
28
                                                 8
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 9 of 17 Page ID #:137




 1             (b) the officers, directors, and employees (including House Counsel) of
 2    the Receiving Party or its affiliates to whom disclosure is reasonably necessary for
 3    this Action and who have signed the “Acknowledgement and Agreement to Be
 4    Bound” (Exhibit A);
 5             (c) Experts (as defined in this Order) of the Receiving Party to whom
 6    disclosure is reasonably necessary for this Action and who have signed the
 7    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8             (d) the court and its personnel;
 9             (e) private court reporters and their staff to whom disclosure is reasonably
10    necessary for this Action and who have signed the “Acknowledgment and
11    Agreement to Be Bound” (Exhibit A);
12             (f) professional jury or trial consultants, mock jurors, and Professional
13    Vendors to whom disclosure is reasonably necessary for this Action and who have
14    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15             (g) the author or recipient of a document containing the information or a
16    custodian or other person who otherwise possessed or knew the information;
17             (h) during their depositions, witnesses, and attorneys for witnesses, in the
18    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
19    requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
20    (Exhibit A); and (2) they will not be permitted to keep any confidential information
21    unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
22    unless otherwise agreed by the Designating Party or ordered by the court. Pages of
23    transcribed deposition testimony or exhibits to depositions that reveal Protected
24    Material may be separately bound by the court reporter and may not be disclosed to
25    anyone except as permitted under this Protective Order;
26             (i) any mediator or settlement officer, and their supporting personnel,
27    mutually agreed upon by any of the parties engaged in settlement discussions; and
28
                                                  9
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 10 of 17 Page ID #:138




  1               (j) Plaintiffs to whom disclosure is reasonably necessary for this Action
  2   and who have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit
  3   A).
  4         7.3      Disclosure of “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
  5   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
  6   writing by the Designating Party, a Receiving Party may disclose any information or
  7   item designated “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” only
  8   to:
  9         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 10   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 11   to disclose the information for this Action;
 12         (b) the House Counsel of the Receiving Party or its affiliates to whom
 13   disclosure is reasonably necessary for this Action and who have signed the
 14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 15         (c) Experts (as defined in this Order) of the Receiving Party to whom
 16   disclosure is reasonably necessary for this Action and who have signed the
 17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 18         (d) the court and its personnel;
 19         (e) private court reporters and their staff to whom disclosure is reasonably
 20   necessary for this Action and who have signed the “Acknowledgment and
 21   Agreement to Be Bound” (Exhibit A);
 22         (f) professional jury or trial consultants, mock jurors, and Professional
 23   Vendors to whom disclosure is reasonably necessary for this Action and who have
 24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 25         (g) the author or recipient of a document containing the information or a
 26   custodian or other person who otherwise possessed or knew the information; and
 27   ///
 28
                                                  10
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 11 of 17 Page ID #:139




  1         (h) any mediator or settlement officer, and their supporting personnel,
  2   mutually agreed upon by any of the parties engaged in settlement discussions.
  3         8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
  4                 PRODUCED IN OTHER LITIGATION
  5         If a Party is served with a subpoena or a court order issued in other litigation
  6   that compels disclosure of any information or items designated in this Action by
  7   another Party as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
  8   ATTORNEYS’ EYES ONLY,” that Party must:
  9              (a) promptly notify in writing the Designating Party. Such notification
 10   shall include a copy of the subpoena or court order unless prohibited by law;
 11              (b) promptly notify in writing the party who caused the subpoena or order
 12   to issue in the other litigation that some or all of the material covered by the
 13   subpoena or order is subject to this Protective Order. Such notification shall include
 14   a copy of this Protective Order; and
 15              (c) cooperate with respect to all reasonable procedures sought to be
 16   pursued by the Designating Party whose Protected Material may be affected.
 17         If the Designating Party timely seeks a protective order, the Party served with
 18   the subpoena or court order shall not produce any information designated in this
 19   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’
 20   EYES ONLY” before a determination by the court from which the subpoena or
 21   order issued, unless the Party has obtained the Designating Party’s permission, or
 22   unless otherwise required by the law or court order. The Designating Party shall
 23   bear the burden and expense of seeking protection in that court of its confidential
 24   material and nothing in these provisions should be construed as authorizing or
 25   encouraging a Receiving Party in this Action to disobey a lawful directive from
 26   another court.
 27   ///

 28
                                                 11
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 12 of 17 Page ID #:140




  1         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  2             PRODUCED IN THIS LITIGATION
  3             (a) The terms of this Order are applicable to information produced by a
  4   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
  5   CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” Such information produced by
  6   Non-Parties in connection with this litigation is protected by the remedies and relief
  7   provided by this Order. Nothing in these provisions should be construed as
  8   prohibiting a Non-Party from seeking additional protections.
  9             (b) In the event that a Party is required, by a valid discovery request, to
 10   produce a Non-Party’s confidential information in its possession, and the Party is
 11   subject to an agreement with the Non-Party not to produce the Non-Party’s
 12   confidential information, then the Party shall:
 13                (1) promptly notify in writing the Requesting Party and the Non-Party
 14   that some or all of the information requested is subject to a confidentiality
 15   agreement with a Non-Party;
 16                (2) promptly provide the Non-Party with a copy of the Protective
 17   Order in this Action, the relevant discovery request(s), and a reasonably specific
 18   description of the information requested; and
 19                (3) make the information requested available for inspection by the
 20   Non-Party, if requested.
 21             (c) If a Non-Party represented by counsel fails to commence the process
 22   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
 23   notice and accompanying information or fails contemporaneously to notify the
 24   Receiving Party that it has done so, the Receiving Party may produce the Non-
 25   Party’s confidential information responsive to the discovery request. If an
 26   unrepresented Non-Party fails to seek a protective order from this court within 14
 27   days of receiving the notice and accompanying information, the Receiving Party
 28
                                                 12
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 13 of 17 Page ID #:141




  1   may produce the Non-Party’s confidential information responsive to the discovery
  2   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  3   not produce any information in its possession or control that is subject to the
  4   confidentiality agreement with the Non-Party before a determination by the court
  5   unless otherwise required by the law or court order. Absent a court order to the
  6   contrary, the Non-Party shall bear the burden and expense of seeking protection in
  7   this court of its Protected Material.
  8         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  9         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 10   Protected Material to any person or in any circumstance not authorized under this
 11   Protective Order, the Receiving Party must immediately (a) notify in writing the
 12   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 13   all unauthorized copies of the Protected Material, (c) inform the person or persons to
 14   whom unauthorized disclosures were made of all the terms of this Order, and
 15   (d) request such person or persons to execute the “Acknowledgment and Agreement
 16   to Be Bound” (Exhibit A).
 17         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
 18                OTHERWISE PROTECTED MATERIAL
 19         When a Producing Party gives notice to Receiving Parties that certain
 20   inadvertently produced material is subject to a claim of privilege or other protection,
 21   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 22   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
 23   procedure may be established in an e-discovery order that provides for production
 24   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 25   (e), insofar as the parties reach an agreement on the effect of disclosure of a
 26   communication or information covered by the attorney-client privilege or work
 27   ///

 28
                                                 13
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 14 of 17 Page ID #:142




  1   product protection, the parties may incorporate their agreement into this Protective
  2   Order.
  3            12.   MISCELLANEOUS
  4            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  5   person to seek its modification by the Court in the future.
  6            12.2 Right to Assert Other Objections. No Party waives any right it
  7   otherwise would have to object to disclosing or producing any information or item
  8   on any ground not addressed in this Protective Order. Similarly, no Party waives
  9   any right to object on any ground to use in evidence of any of the material covered
 10   by this Protective Order.
 11            12.3 Filing Protected Material. A Party that seeks to file under seal any
 12   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
 13   orders of the assigned District Judge and Magistrate Judge. Protected Material may
 14   only be filed under seal pursuant to a court order authorizing the sealing of the
 15   specific Protected Material at issue. If a Party’s request to file Protected Material
 16   under seal is denied by the court, then the Receiving Party may file the information
 17   in the public record unless (a) otherwise instructed by the court or (b) if the
 18   Receiving Party receives notice from the Designating Party that it intends to seek
 19   reconsideration of the court’s order denying the request to file the Protected
 20   Materials under seal and such motion for reconsideration is filed prior to the time
 21   limit imposed by the court for filing the information in the public record.
 22            12.4 Redaction of Protected Material Containing Personal Confidential
 23   Information Before Filing. The Parties contemplate that they may produce
 24   Protected Material that contains individual’s personal confidential information
 25   pursuant to the terms of this Order. Prior to filing any such Protected Material in
 26   any Court, the filer must comply with Civil Local Rule 5.2-1 and Federal Rule of
 27   Civil Procedure 5.2 by redacting any sensitive and private information, including
 28
                                                 14
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 15 of 17 Page ID #:143




  1   but not limited to personal identifying information on any medical records, passport
  2   numbers, driver license numbers, full home addresses, and financial account
  3   numbers.
  4         13.    FINAL DISPOSITION
  5         After the final disposition of this Action, as defined in Section 4, within 60
  6   days of a written request by the Designating Party, each Receiving Party must return
  7   all Protected Material to the Producing Party or destroy such material. As used in
  8   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  9   summaries, and any other format reproducing or capturing any of the Protected
 10   Material. Whether the Protected Material is returned or destroyed, the Receiving
 11   Party must submit a written certification to the Producing Party (and, if not the same
 12   person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
 13   (by category, where appropriate) all the Protected Material that was returned or
 14   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 15   abstracts, compilations, summaries or any other format reproducing or capturing any
 16   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 17   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 18   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 19   reports, attorney work product, and consultant and expert work product, even if such
 20   materials contain Protected Material. Any such archival copies that contain or
 21   constitute Protected Material remain subject to this Protective Order as set forth in
 22   Section 4.
 23   ///

 24   ///

 25   ///

 26   ///

 27   ///

 28
                                                15
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 16 of 17 Page ID #:144




  1         14.    Any violation of this Order may be punished by any and all appropriate
  2   measures including, without limitation, contempt proceedings and/or monetary
  3   sanctions.
  4

  5         IT IS SO ORDERED.
  6   DATED: February 12, 2021
  7

  8                                            ___________/s/______________
                                               Honorable Jacqueline Chooljian
  9                                            United States Magistrate Judge
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                              16
Case 2:20-cv-08110-DSF-JC Document 27 Filed 02/12/21 Page 17 of 17 Page ID #:145




  1                                          EXHIBIT A
  2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4   I,   _____________________________                [print   or   type   full   name],   of
  5   _________________ [print or type full address], declare under penalty of perjury that
  6   I have read in its entirety and understand the Protective Order that was issued by the
  7   United States District Court for the Central District of California on February 12, 2021
  8   in the case of Denis et al. v. Princess Cruise Lines Ltd., 2:20-cv-08110-DSF-JC (C.D.
  9   Cal.). I agree to comply with and to be bound by all the terms of this Protective Order
 10   and I understand and acknowledge that failure to so comply could expose me to
 11   sanctions and punishment in the nature of contempt. I solemnly promise that I will
 12   not disclose in any manner any information or item that is subject to this Protective
 13   Order to any person or entity except in strict compliance with the provisions of this
 14   Order.
 15            I further agree to submit to the jurisdiction of the United States District Court
 16   for the Central District of California for the purpose of enforcing the terms of this
 17   Protective Order, even if such enforcement proceedings occur after termination of this
 18   action. I hereby appoint __________________________ [print or type full name] of
 19   _______________________________________ [print or type full address and
 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Protective Order.
 22   Date: ______________________________________
 23   City and State where sworn and signed: _________________________________
 24

 25   Printed name: _______________________________
 26

 27   Signature: __________________________________
 28
                                                   17
